Broyles, C. J.
1. In this State the husband is recognized by law as the head of his family, and, where he and his wife reside together, the legal presumption is that the house and all the household effects, including any intoxicating liquors, belong to the husband as the head-of the family. This presumption of course is rebuttable. Young v. State, 22 Ga. App. 111 (95 S. E. 478) ; Hendrix v. State, 24 Ga. App. 56 (100 S. E. 55) ; Isom v. State, 32 Ga. App. 75 (122 S. E. 722). Under the foregoing ruling and the facts of the instant case, the legal presumption arose that the whisky found in the defendant’s house (and under the bed then occupied by his sick wife) belonged to the defendant; and under the evidence adduced it was for the jury to determine whether the presumption had been rebutted. The judge did not err in approving the finding of the jury, and in overruling the motion for new trial based upon the usual general grounds only.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.